Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 2009 2008 2007 2006 2005 Earnings, as defined: Income from Continuing Operations Before Income Taxes $ 334 $ 1,085 $ 1,095 $ 841 $ 619 Less earnings of equity method investments 2 1 3 5 5 Distributed income from equity method investments 2 1 5 3 5 334 1,085 1,097 839 619 Total fixed charges as below 364 390 388 326 307 Less: Capitalized interest 44 57 54 21 7 Interest expense related to discontinued operations 5 4 27 30 31 Total fixed charges included in Income from Continuing Operations Before Income Taxes 315 329 307 275 269 Total earnings $ 649 $ 1,414 $ 1,404 $ 1,114 $ 888 Fixed charges, as defined: Interest on long-term debt $ 284 $ 345 $ 353 $ 296 $ 259 Interest on short-term debt and other interest 29 27 24 16 26 Amortization of debt discount, expense and premium - net 8 2 (3 ) (1 ) 7 Estimated interest component of operating rentals 42 15 14 15 15 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (a) $ 364 $ 390 $ 388 $ 326 $ 307 Ratio of earnings to fixed charges 1.8 3.6 3.6 3.4 2.9 (a) Interest on unrecognized tax benefits is not included in fixed charges.
